Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 7-10, 12, 16-30, 34, 35 have been canceled. Claims 39 and 39 have been added. Claims 1-6, 11, 13-15, 31-33, 36-39 are pending. 
Election/Restrictions
Applicants elected Group I, claims 1-6, 8, 11, 13-16, 18, 20, 25, 26, 34, 35, with traverse in the reply filed on 11-5-19. Claims 31-33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11-5-19.
Claims 1-6, 11, 13-15, 36-39 are under consideration. 
Applicant's arguments filed 6-3-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Specification
The specification will have to be changed to more closely reflect the claimed subject matter. 
Claim objection
Claim preamble of 1 can be written more clearly as ---A method of increasing expression of functional titin n isolated human cell that contains a mutation in an endogenous titin gene 
The concept of “Cas9 endonuclease or a homolog, codon-optimized, or modified version thereof” in claim 1 is redundant in view of the functional language at the end of the claim, i.e. “resulting in repair of the human titin gene [and] increased expression of functional titin [ ] in the cell”. Any Cas9 that allows that function is encompassed by the claim; therefore, delineating the varieties of Cas9 in the independent claim is extraneous. 
The steps of claim 1 can be written more clearly as ---introducing: 
a) Cas9 or a nucleic acid sequence encoding Cas9; and 
b) i) guide RNA (gRNA) that targets the nucleic acid sequence of SEQ ID NO: 19, 23 or 27-41 into an isolated human cell that has a mutation in exon 219 of an endogenous titin gene; 
   ii) gRNA that targets the nucleic acid sequence of SEQ ID NO: 64, 66, 68, 70, 72, 74, or 76 into an isolated human cell that has a mutation in exon 326 of an endogenous titin gene; 
   iii) gRNA that targets the nucleic acid sequence of SEQ ID NO: 1, 5, 9 or 13, and a donor template comprising the nucleic acid sequence of SEQ ID NO: 18 into an isolated human cell that has a c.32854G>C mutation in exon 219 of an endogenous titin gene; 
  iv)….---, 
resulting in [[mutation in the endogenous and 

Claim 4 can be written more clearly as ---wherein the cell is a cardiac stem cell (CSC) or cardiomyocyte---.
Claim 11 can be written more clearly as ---wherein the nucleic acid sequence encoding Cas9 is DNA[[,]] and/or modified---. 
Claim 15 can be written more clearly as ---The method of claim 1, further comprising introducing a single vector [para 323] comprising the nucleic acid sequence encoding Cas9 and the gRNA---. 
Claim 36 can be written more clearly as ---The method of claim 1, further comprising introducing one or more vector comprising the nucleic acid sequence encoding Cas9 and the gRNA---. 
Claim 38 can be written more clearly as --- The method of claim 1, further comprising introducing the nucleic acid sequence encoding Cas9, the gRNA, and optionally the donor template in a lipid nanoparticle---.
Claim 39 can be written more clearly as --- The method of claim 1, further comprising introducing the nucleic acid sequence encoding Cas9 in a lipid nanoparticle and the gRNA in a vector---. 
Claim Rejections - 35 USC § 112
Written Description
Claims 1-6, 11, 13-15, 36, 37 remain and claims 38, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
Claim 1 requires increasing functional titin expression in a cell that has a mutation in exon 219 or 326, a c.32854G>C mutation in exon 219, or a c.37112G>A mutation in intron 242 using Cas9.
Pg 11-14 (paragraphs 61-67) generically describes genome editing using ZFN, TALENs, CRISPR/gRNA, and a homology repair template. 
Pg 14-23 (paragraphs 68-104) generically describes CRISPR, Cas9, and “nickase” technology. 
Pg 23-28 (paragraphs 105-122) generically describes gRNAs used in combination with CRISPR, Cas9, and “nickase” technology. 
Pg 28-41 (paragraphs 123-180) describes gRNA design. 
Pg 41-44 (paragraphs 181-192) describes target DNA selection. 
Pg 44-50 (paragraphs 193-214) generically describe using CRISPR and gRNAs together and modifications of Cas9 and gRNA. 
Pg 51-59 (paragraphs 220-251) generically describe delivering CRISPR and gRNAs using vectors.
Pg 59-60 (paragraphs 252-259) provides definitions related to genetically modified cells. 
Pg 60-61 (paragraph 261-262) generically suggests implanting genetically modified cells “using any method known in the art”. 
Pg 62-65 (paragraph 271-278) describes definitions related to “administration and efficacy” and generically provides options for administering vectors and assaying 
Example 1, “Repair strategy 1” (pg 73, paragraph 322) discusses scanning near the human exon 219 mutation (c32854G>C) for cleavage sites. Fig. 2 shows the PAMs for the human c32854G>C mutation are SEQ ID NO: 1, 5, 9, 13. Plasmids encoding the gRNA and Cas9 were made (para 323). Applicants state Fig. 3 shows “the gRNA structure and sequence, wherein one of the specific spacer sequences replaces the 5’ nucleotides shown as “N”s and the remaining nucleotides are the same among the gRNAs.” 

    PNG
    media_image1.png
    279
    731
    media_image1.png
    Greyscale

Pg 74, para 324, teaches the plasmids containing gRNA that target the exon 219 c32854G>C were transfected into human cells along with “a wild-type donor template for repair of the c.32854G>A mutation”; however, the specification does not provide any reasonable explanation of how/why a repair template for the c32854G>A mutation can repair a c32854G>C mutation. Fig. 4 shows the structure of the template for repair of the exon 219 human c32854G>C mutation (SEQ ID NO: 18). However, the specification does not teach the results of using gRNA that targets SEQ ID NO: 1, 5, 9, 13 in combination with the repair template for human c32854G>C (SEQ ID NO: 18) or any reasonable indication the template WOULD repair the point mutation c32854G>C and “restore” function titin as claimed. 
G>C mutation. Accordingly, applicants do not provide adequate guidance that applicants were reasonably capable of “restoring” the human c32854G>C mutation using SEQ ID NO: 18 or in the absence a repair template as required in claim 1.
Example 1, “Repair strategy 2” (pg 75, paragraph 327) contemplates repairing the exon 219 of the human c32854G>C mutation by removing or “skipping” exon 219 to “restore the wild-type titin reading frame. Applicants fail to teach removal of an entire codon, specifically codon 219, allows functional expression of a wild-type titin. The specification teaches SEQ ID NO: 19 and 23 in Figure 6 are target sequences for “skipping” exon 219 of the human c.32854G>C; however, the specification does not teach a repair template that complements the double stranded break made using gRNA that target SEQ ID NO: 19 or 23. The specification does not teach the repair template for human c32854G>C (SEQ ID NO: 18) in Figure 4 can be used in combination with gRNA that target SEQ ID NO: 19 or 23. Accordingly, applicants do not provide adequate written description for “skipping” exon 219 of the human c32854G>C mutation as suggested in “Repair strategy 2”. 
Example 1, “Repair strategy 3” (pg 75, paragraph 331) contemplates repairing exon 242 of the human c3711G>A mutation. Figure 8 teaches SEQ ID NO: 57, 59, 61 are target sequences for targeting exon 242 of the human c3711G>A mutation and a c3711G>A (SEQ ID NO: 63) or any reasonable indication the template WOULD repair the point mutation c3711G>A and “restore” function titin as claimed. Accordingly, applicants do not provide adequate written description for repairing exon 242 of the human c3711G>A mutation as suggested in “Repair strategy 3”.
Example 1, “Repair strategy 4” (pg 76, paragraph 337) contemplates removing or “skipping” exon 326 of the human c.4362insAT mutation. Figure 9 shows “two sets of the PAMs selected (one set for each intron)” that are SEQ ID NO: 64, 66, 68, 70 (set 1) and 72, 74, 76 (set 2) for targeting exon 326 of the human c.4362insAT mutation. However, the specification does not teach a template for repairing the human c.4362insAT mutation or the results of using gRNA that targets SEQ ID NO: 64, 66, 68, 70, 72, 74, 76 alone or in combination with the repair template for repairing the human c.4362insAT mutation. Accordingly, applicants do not provide adequate written description for “skipping” exon 326 of the human c.4362insAT mutation as suggested in “Repair strategy 4”.
Example 2 (pg 76) prophetically contemplates modifying AAV vectors for expressing Cas9 and gRNA described in Example 1 using “cross-packaging” modification approach; however, applicants do not teach the specific combination of gRNAs and repair templates, the dosage, or route of injection, required to restore titin activity in vitro or in vivo. 


Withdrawn rejections 
The written description rejection regarding repairing any species of titin gene in any species of cell other than human has been withdrawn in part because claim 1 is limited to increasing titin expressing in a cell containing a mutant human titin gene. The claim, however, should still be limited to a human cell that has a mutant titin gene (see claim objection). 
The rejection regarding “restoring” a titin gene to the wild-type gene in claim 1 has been withdrawn in view of the amendment. 
The rejection regarding using any “modified version” of Cas9 “that effects a break within the titin gene” has been withdrawn in view of the amendment. 
Pending rejections 
A) The specification does not provide written description for using a cell that has any mutation of a titin gene that is c32854G>C, c37112G>A, or exons 219, 242, or 326 as broadly encompassed by claim 1 other than a non-compound heterozygous . 
Response to arguments
Applicants argue those of skill could perform the method in cells with homozygous or compound heterozygous mutations “as described in Example 1, the Figures, and the detailed description of the specification” (pg 10). Applicants’ argument is not persuasive because the Example, Figure, and specification do not teach any cells with homozygous or compound heterozygous mutations. Specifically, the specification does not teach any compound heterozygous or homozygous mutations of c32854G>C, c37112G>A, or exons 219, 242, or 326 as broadly encompassed by claim 1 or how to target one specific allele or both alleles of the compound heterozygous mutant.

B) The specification lacks written description for locally or systemically administering a repaired endogenous cardiac stem cell (eCSC) into a patient as required in claim 5. Applicants do not teach the cells with repaired mutant titin genes in Example 1 functionally expressed wild-type titin. The specification does not teach the target tissue for delivery or expression of functional titin or prevention of mutant titin expression. The specification does not teach the specific dosage of eCSC administered “locally” or systemically required to treat any disease. The specification does not provide adequate guidance that “local” delivery to a joint or the brain or the eye, for example, would treat any disease or titin deficiency. The specification does not teach how to prevent continued expression of mutant titin in vivo such that the repaired cells would express functional titin in amounts that overtake/negate mutant titin expression and treat disease. The specification does not teach repaired eCSC delivered would find their desired target when delivered systemically or the amount of repaired eCSC or systemic, exogenous, non-mutant titin required to overcome the continued, endogenous expression of mutant titin such that a therapeutic effect occurs. The specification does not teach which tissue to target “locally” or the amount of local, exogenous, non-mutant titin required to overcome the continued, endogenous expression of mutant titin such that a therapeutic effect occurs. Accordingly, the concept of performing the method of claim 5 such that a therapeutic effect occurs lacks written description. 
Adequate written description of a method of administering repaired cells requires more than a mere statement that it is part of the invention. In this case, the sole disclosed use for the method of claim 5 is for therapy. Accordingly, what is required is Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
Response to arguments
Applicants argue the subject is cured permanently but is rather used “to observe an increase in functional titin in the subject” (para bridging pg 10-11). Applicants’ argument is not persuasive because the sole disclosed purpose for administering the cell or increasing functional titin in the subject is therapy. 

C) The specification lacks written description for administering the Cas9 or a nucleic acid sequence encoding Cas9 and gRNA in vivo as required in claim 6. Pg 8-10, paragraphs 41-51 describe in vivo and ex vivo therapeutic embodiments using CRISRP and gRNA. In vivo embodiments are prophetic in Example 3. Applicants do not teach 
Adequate written description of a method of administering Cas9 and gRNA requires more than a mere statement that it is part of the invention. In this case, the sole disclosed use for the method of claim 6 is for therapy. Accordingly, what is required is reasonable indication that the administration of the Cas9 and gRNA WILL restore titin Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
Response to arguments
Applicants do not appear to argue this rejection. Applicants’ argument regarding claim 5 (“to observe an increase in functional titin in the subject”) is not persuasive because the sole disclosed purpose for administering Cas9 and gRNA in vivo or increasing functional titin in vivo is therapy. 

Enablement
Claims 1-6, 11, 13-15, 36, 37 remain and claims 38, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 

B) i) a guide RNA (gRNA) that targets the nucleic acid sequence of SEQ ID NO: 1, 5, 9, or 13 and a donor template that has the nucleic acid sequence of SEQ ID NO: 18 into an isolated human cell that has a heterozygous c.32854G>C mutation in exon 219 of a titin gene such that mutant titin gene is repaired (repair strategy 1);
ii) a gRNA that targets the nucleic acid sequence of SEQ ID NO:  19, 23, or 27-41 into an isolated human cell that has a heterozygous mutation in exon 219 of a titin gene such that exon 219 is deleted and the mutant titin gene is repaired (repair strategy 2); 
iii) a gRNA that targets the nucleic acid sequence of SEQ ID NO: 57, 59, or 61 and a donor template that has the nucleic acid sequence of SEQ ID NO: 63 into a human cell that has a heterozygous c.37112G>A mutation in intron 242 of a titin gene such that mutant titin gene is repaired (repair strategy 3); or 
iv) a gRNA that targets the nucleic acid sequence of SEQ ID NO:  64, 66, 68, 70, 72, 74, or 76 into an isolated human cell that has a heterozygous mutation in exon 326 of a titin gene such that exon 326 is deleted and the mutant titin gene is repaired (repair strategy 4)
does not reasonably provide enablement for 
performing the method in any cell with a homozygous or compound heterozygous mutation of a titin gene (1); 
performing ex vivo gene therapy (5); 

The scope of the claims, the state of the art, the teachings in the specification and the examples are discussed above. 
A) The specification does not enable performing the method in any cell that has any mutation of a titin gene that is c32854G>C, c37112G>A, or exons 219, 242, or 326 as broadly encompassed by claim 1 other than a non-compound heterozygous mutation. Applicants teach the titin mutation is homozygous or compound heterozygous (pg 8, para 37); however, Example 1 is limited to the (non-compound) heterozygous mutations described by Ceyhan-Birsoy, Neurology, 2013, Vol. 81,No. 14, pg 1205-1214) (pg 73) which were obtained from 5 individuals with centronuclear myopathies (CNM). The claims encompass non-compound heterozygous, compound heterozygous, and homozygous mutants. The specification does not teach any cells with homozygous or compound heterozygous mutations. Specifically, the specification does not teach any compound heterozygous or homozygous mutations of c32854G>C, c37112G>A, or exons 219, 242, or 326 as broadly encompassed by claim 1. In the case of compound heterozygous mutations, the specification does not teach how to target one specific allele or both alleles of the compound heterozygous mutant. Without such guidance, it would have required those of skill undue experimentation to determine how to perform the method in a cell with mutation that Is c32854G>C, c37112G>A, or exons 219, 242, or 326 as broadly encompassed by claim 1 other than a non-compound heterozygous mutant. 
B) The specification does not enable locally or systemically administering a repaired endogenous cardiac stem cell (eCSC) into a patient as required in claim 5. 
C) The specification does not enable administering the Cas9 and gRNA in vivo as required in claim 6. Pg 8-10, paragraphs 41-51 describe in vivo and ex vivo therapeutic embodiments using CRISRP and gRNA. In vivo embodiments are prophetic in Example 3. Applicants do not teach the isolated cells with repaired mutant titin genes in Example 1 functionally expressed wild-type titin. The specification does not teach the 
Response to arguments
Applicants argue the amendment overcomes the rejection. It does not for reasons set forth in the rejection. 
Indefiniteness
The rejection of claim 15 has been withdrawn in view of the amendment. 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 38, 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 15 is indefinite because “the sgRNA” lacks antecedent basis in claim 1. 
Claims 38 and 39 are indefinite because “the nucleic acid(s)”, “sgRNA”, and “donor DNA” lack antecedent basis in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 USC § 103
The rejection of claims 1-6, 11, 13-15 under 35 U.S.C. 103 as being unpatentable over Dahlman (2015/0232883) in view of Leger (2015/0238627), the reference sequence NG_011618 - the human titin gene (2010), Ceyhan-Birsoy (Neurology, 2013, Vol. 81, pg 1205-1214), and Cox (Nature Med., 2015, Vol. 21, pg 121-131) was withdrawn because the combined teachings did not reasonably teach or 

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632